Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed May 15, 1979, upon his conviction of the crimes of grand larceny in the second degree (two counts) and forgery in the second degree, on a plea of guilty, the sentence being consecutive terms of imprisonment and a fine. Sentence modified, as a matter of discretion in the interest of justice, by providing that the terms of imprisonment are to run concurrently rather than consecutively and by deleting the fine imposed. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Rabin, J. P., Gulotta, Cohalan and Margett, JJ., concur.